DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Supplemental Notice of Allowability
This Supplemental Notice of Allowance supplements is being issued in view of additional prior art, and to enter an examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Needham J. Boddie, II on 1/11/2022.
The application has been amended as follows:
IN THE CLAIMS
Amend claim 1 and cancel claim 3 as follows:
1.	(Currently Amendment) A monitoring device, comprising:
a sensor band configured to be secured around a wrist of a subject, wherein the sensor band has a first mass;
a sensing element secured to the sensor band, wherein the sensing element has a second mass that is less than the first mass;
, wherein the second band has a third mass that is greater than the first mass; and
at least one member connecting the sensor band and the second band.

3. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: Within the context of a monitoring device, comprising:
a sensor band configured to be secured around a wrist of a subject, wherein the sensor band has a first mass;
a sensing element secured to the sensor band, wherein the sensing element has a second mass that is less than the first mass;
a second band configured to be secured around the wrist of the subject in adjacent, spaced-apart relationship with the sensor band; and
at least one member connecting the sensor band and the second band,
the prior art of record does not teach or reasonably suggest that the second band has a third mass that is greater than the first (i.e., the mass of the second band is greater than the mass of the sensor band).
Ting et al., US 6,443,906 B1 (hereinafter “Ting”) is cited as prior art closest to the claimed invention. Ting teaches a monitoring device (“FIG. 13 is a perspective view of an auto-calibrator 50 that is connected to the blood pressure monitoring device (watch 26) for calibration purposes.” col. 8, lines 24-26), comprising
a sensor band (watch 26, Figs. 5 and 13) configured to be secured around a wrist of a subject (Fig. 13 illustrates watch 26 secured around the wrist), wherein the sensor band has a first mass (the sensor band is understood to have mass);
a sensing element (transducer 12, which is part of element 10, Fig. 2) secured to the sensor band (element 10 is shown in Fig. 5 as secured to watch 26), wherein the sensing element has a second mass that is less than the first mass (see discussion below);
a second band (second wrist-band 52, Fig. 13) configured to be secured around the wrist of the subject in adjacent, spaced-apart relationship with the sensor band (Fig. 13 illustrates second wrist-band 52 secured around the wrist of the subject in adjacent, spaced-apart relationship with watch 26); and
at least one member (54, Fig. 13) connecting the sensor band and the second band.

    PNG
    media_image1.png
    490
    446
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    611
    963
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    720
    382
    media_image3.png
    Greyscale

1) Model 1865 transducer is a suitable transducer (col. 7, line 65 – col. 8, line 7), which has a mass of 3.0 g (see page 2, physical specifications of the Model 1865 data sheet). Although Ting does not explicitly disclose the mass of watch 26, the ordinarily skilled artisan would have recognized that the mass of watch 26 (which includes an LCD display, buttons, straps, Velcro, etc.) must be greater than 3 g due to its size and form factor. Therefore, the ordinarily skilled artisan would have understood that, in the device of Ting, the second mass is less than the first mass.
Ting, however, does not teach the mass of the second band is greater than the mass of the sensor band.
It is noted that while the mass of the second band of McCombie (previously cited) appears to be greater than the sensor band, the sensor band is not configured to be secured around the wrist of the subject; rather, the sensor band is configured to be secured around a finger of the subject. As previously discussed, McCombie is concerned with collecting data from a leading sensor and a lagging sensor (i.e., upstream and downstream locations location along the limb); therefore, modifying the sensor band of McCombie to be configured to be secured around the wrist instead of the finger would change the principle of operation of the device of McCombie, and therefore would not have been obvious to the ordinarily skilled artisan to do.

    PNG
    media_image4.png
    840
    608
    media_image4.png
    Greyscale

Otherwise, even if the sensor band of McCombie is moved to the wrist, it wouldn’t have been obvious to do so without also moving the second band further upstream such as the forearm (e.g., see ¶ [0086] of McCombie) because the principle of operation of McCombie requires a leading sensor and a lagging sensor to acquire measurements from upstream and downstream locations along the limb; i.e., it would not have been obvious to co-locate the sensor band the second band of McCombie on the wrist.

Regarding claim 16: Within the context of a monitoring device, comprising:
a sensor band configured to be secured around an appendage of a subject, wherein the appendage is one of an arm, wrist, hand, finger, toe, leg, foot, neck, and wherein the sensor band has a first mass;
a sensing element secured to the sensor band, wherein the sensing element has a second mass that is less than the first mass, wherein the sensing element comprises first and second portions, and further comprising at least one energy emitter and at least one detector located at the first portion to sense physiological information from the appendage of the subject, and further comprising an additional energy emitter and detector located at the second portion to sense motion of the sensing element with respect to the sensor band;
a second band configured to be secured to the appendage of the subject in adjacent, spaced-apart relationship with the sensor band; and
at least one member connecting the sensor band and the second band,
the prior art of record does not teach or reasonably suggest that the sensing element comprises first and second portions, and further comprising at least one energy emitter and at least one detector located at the first portion to sense physiological information from the appendage of the subject, and further comprising an additional energy emitter and detector located at the second portion to sense motion of the sensing element with respect to the sensor band.
Ting does not teach that the sensing element comprises at least one energy emitter and at least one detector to sense physiological information from the appendage of the subject, let alone “an additional energy emitter and detector located at the second portion to sense motion of the sensing element with respect to the sensor band” as recited in the claim. Rather, Ting is concerned with measuring force/pressure. Therefore, the sensing element is a force/pressure transducer such as the Model 1865 transducer discussed above. Otherwise, even if the force/pressure transducer is 
It is generally known that energy emitters and detectors can be used to sense motion (e.g.,” a motion or position sensor (e.g., 104, FIG. 1), such as an inertial sensor, accelerometer, pedometer, gyroscope, microelectromechanical sensor, capacitive sensor, inductive sensor, optical motion sensor, or the like”, ¶ [0147] of previously cited LeBoeuf). For example, a well-known instance of using an optical emitter and detector to measure motion is an optical mouse. Further, Sakai et al., US 2005/0075553 A1 (hereinafter “Sakai”) teaches using an energy emitter and detector (an infrared emitter and detector) to measure body motion. However, it is noted that neither LeBoeuf nor Sakai teaches sensing motion of the sensing element with respect to the sensor band.

Regarding claim 20: Within the context of a monitoring device, comprising:
a sensor band configured to be secured around a wrist of a subject, wherein the sensor band has a first mass;
a sensing element secured to the sensor band, wherein the sensing element has a second mass that is less than the first mass;
a second band configured to be secured around the wrist of the subject in adjacent, spaced-apart relationship with the sensor band; and
at least one member connecting the sensor band and the second band,
the prior art of record does not teach or reasonably suggest that the sensing element comprises at least one optical emitter configured to direct optical energy at a target region of the wrist and at least one optical detector configured to detect an optical 
As discussed above, Ting does not teach that sensing element comprises an optical emitter and detector as recited in the claim; rather, Ting is concerned with sensing force/pressure. Therefore, the sensing element is a force/pressure transducer such as the Model 1865 transducer discussed above.
From another point of view, within the context of a monitoring device, comprising:
a sensor band having a first mass;
a sensing element secured to the sensor band, wherein the sensing element has a second mass that is less than the first mass, wherein the sensing element comprises at least one optical emitter configured to direct optical energy at a target region of the wrist and at least one optical detector configured to detect an optical energy response signal containing physiological information from the target region or a region adjacent to the target region;
a second band in an adjacent, spaced-apart relationship with the sensor band; and
at least one member connecting the sensor band and the second band,
the prior art of record does not teach or reasonably suggest that both the sensor band and second band are configured to be secured around the wrist of the subject in an adjacent spaced-apart relationship.
As discussed above, the sensor band of McCombie is not configured to be secured around the wrist of the subject; rather, the sensor band is configured to be secured around a finger of the subject. As previously discussed, McCombie is concerned with collecting data from a leading sensor and a lagging sensor (i.e., 
Otherwise, even if the sensor band of McCombie is moved to the wrist, it wouldn’t have been obvious to do so without also moving the second band further upstream such as the forearm (e.g., see ¶ [0086] of McCombie) because the principle of operation of McCombie requires a leading sensor and a lagging sensor to acquire measurements from upstream and downstream locations along the limb; i.e., it would not have been obvious to co-locate the sensor band the second band of McCombie in an adjacent space-apart relationship on the wrist.
The following references are additionally cited but are not any more relevant than the art already of record and/or discussed above.
Matsumura, US 5,050,612
Pail, US 5,810,736
McCombie, US 8,200,321
Asada, US 5,964,701

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sensym merged with Foxboro ICT to form Sensym ICT which was then acquired by Honeywell.